Exhibit 10.46

Second Amended and Restated Loan Agreement

 dated December 24, 2009 with Wachovia Bank, N.A.

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Wachovia Bank, National Association

301 South Tryon Street

Charlotte, North Carolina 28202

(Hereinafter referred to as "Bank")

Inuvo, Inc. (f/k/a Kowabunga!, Inc., f/k/a Think Partnership Inc.), a Nevada
corporation

15550 Lightwave Drive, 3rd Floor

Clearwater, Florida 37760

(Hereinafter referred to as "Borrower")

The Guarantors identified on the Signature Pages hereto

(Hereinafter collectively referred to as "Guarantors")

This Loan Agreement (as amended, restated, supplemented or modified from time to
time, the "Agreement") is entered into as of December 24, 2009 (the "Closing
Date") between Bank, Borrower and Guarantors. This Agreement is an amendment and
restatement of that certain Amended and Restated Loan Agreement dated as of
February 27, 2008 between Bank and Borrower (as amended, restated, supplemented
or modified prior to the date hereof, the "Existing Loan Agreement").

This Agreement applies to the loan or loans (individually and collectively, the
"Loan") evidenced by the Second Amended and Restated Revolving Credit Promissory
Note, as of the date hereof (as amended, restated, supplemented or modified from
time to time, the "Revolving Credit Note") and the Second Amended and Restated
Term Promissory Note, as of the date hereof (as amended, restated, supplemented
or modified from time to time, the "Term Note"; collectively with the Revolving
Credit Note, the "Note"), the standby letters of credit issued hereunder (each,
a "Letter of Credit" and collectively, the "Letters of Credit") and all Loan
Documents. The terms "Loan Documents" and "Obligations," as used in this
Agreement, are defined in the Note. All capitalized terms used and not defined
herein shall have the meanings assigned thereto in the other Loan Documents. All
terms that are used but not otherwise defined in any of the Loan Documents shall
have the definitions provided in the Uniform Commercial Code.

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

REAFFIRMATIONS BY BORROWER AND GUARANTORS. Acknowledgment of Obligations.
Borrower and Guarantors hereby acknowledge, confirm and agree that, as of
December 22, 2009, (a) Borrower is indebted to Bank in respect of the Revolving
Credit Note in the principal amount of $6,313,283.38, (b) Borrower is indebted
to Bank in respect of the Term Note in the aggregate principal amount of
$1,442,806.14 and (c) Letter of Credit #SM227727 remains outstanding and undrawn
in the face amount of $475,000. All such Loans, together with interest accrued
and accruing thereon, and all other Obligations, fees, costs, expenses and other
charges now or hereafter payable by Borrower to Bank, in accordance with the
Loan Documents





1




--------------------------------------------------------------------------------

and the Swap Agreements (including this Agreement), are unconditionally owing by
Borrower and Guarantors to Bank without offset, defense or counterclaim of any
kind, nature or description whatsoever. Acknowledgment of Security Interests.
Borrower and Guarantors hereby acknowledge, confirm and agree that Bank has and
shall continue to have valid, enforceable and perfected first-priority liens
upon and security interests in the Collateral heretofore granted to Bank
pursuant to the Loan Documents or otherwise granted to or held by Bank.

LETTERS OF CREDIT. The single existing Letter of Credit under the Existing Loan
Agreement (Letter of Credit number SM227727 dated September 26, 2007 in the
current face amount of $475,000) shall be deemed to have been issued pursuant
hereto, and from and after December 24, 2009, shall be subject to and governed
by the terms and conditions hereof. Bank shall have no obligation to issue any
additional Letters of Credit nor honor any requests for issuance of Letters of
Credit by Borrower. Bank shall give beneficiary of the outstanding Letter of
Credit notice of non-renewal for such outstanding Letter of Credit in accordance
with Bank’s customary practices. Borrower remains obligated to reimburse Bank
immediately for any draw on any Letter of Credit.

LETTER OF CREDIT FEES. Borrower shall pay to Bank, at such times as Bank shall
require, Bank's standard fees in connection with Letters of Credit, as in effect
from time to time.

REPRESENTATIONS. Borrower represents on the date hereof and on the date of any
Advance (as defined in the Note) that: Accurate Information. All information
furnished to Bank was, at the time furnished, complete and correct in all
material respects. Any such information relating to Borrower's and its
Subsidiaries’ financial condition accurately reflects Borrower's and its
subsidiaries’ financial condition as of the date(s) thereof, (including all
contingent liabilities of every type), and Borrower further represents that its
financial condition has not changed materially or adversely since the date(s) of
such documents. Authorization; Non-Contravention. The execution, delivery and
performance by Borrower and Guarantors of this Agreement and other Loan
Documents to which it is a party are within its power, have been duly authorized
as may be required and, if necessary, by making appropriate filings with any
governmental agency or unit and are the legal, binding, valid and enforceable
obligations of Borrower and Guarantors; and do not (i) contravene, or constitute
(with or without the giving of notice or lapse of time or both) a violation of
any provision of applicable law, a violation of the organizational documents of
Borrower or Guarantors, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting Borrower or
Guarantors, (ii) result in the creation or imposition of any lien (other than
the lien(s) created by the Loan Documents) on any of Borrower's assets or
Guarantor’s assets, or (iii) give cause for the acceleration of any obligations
of Borrower or any of it subsidiaries to any other creditor. Asset Ownership.
Borrower and Guarantors have good and marketable title to all of the properties
and assets reflected on the balance sheets and financial statements (and as
disclosed in the notes thereto) supplied to Bank by Borrower, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except: (a) liens for taxes,
assessments and other governmental charges or levies (excluding any lien imposed
pursuant to any of the provisions of ERISA) not yet due or as to which the
period of grace (not to exceed thirty (30) days), if any, related thereto has
not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP,
(b) liens existing on any property or asset prior to the acquisition thereof by
Borrower or any Guarantor (as defined in the guaranty agreement of even date
herewith by and among the





2




--------------------------------------------------------------------------------

domestic subsidiaries of Borrower and Bank, the "Guaranty Agreement") or
existing on any property or asset of any entity that becomes a Guarantor after
the date of consummation of such acquisition prior to the time such entity
becomes a Guarantor, (c) liens in favor of Bank and (d) as otherwise disclosed
to Bank by Borrower in writing and approved by Bank (collectively, "Permitted
Liens"). Discharge of Liens and Taxes. Borrower and Guarantors have duly filed,
paid and/or discharged all taxes or other claims that may become a lien on any
of its property or assets, except to the extent that such items are being
appropriately contested in good faith and an adequate reserve for the payment
thereof is being maintained. Sufficiency of Capital. On and as of the Closing
Date and after giving effect to all indebtedness being incurred or assumed and
liens created by the Loan Agreement in connection therewith and on and as of the
date of each Advance and after giving effect thereto (a) the sum of the assets,
at a fair valuation on a going concern basis, of Borrower and its subsidiaries
taken as a whole will exceed its debts; (b) Borrower and its subsidiaries taken
as a whole has not incurred and does not intend to incur, and does not believe
it will incur, debts beyond its ability to pay as these debts mature; and (c)
Borrower and its subsidiaries taken as a whole will have sufficient capital with
which to conduct its business. Compliance with Laws. Borrower represents that
Borrower and any subsidiary and affiliate of Borrower and any Guarantor are in
compliance in all respects with all federal, state and local laws, rules and
regulations applicable to its properties, operations, business, and finances,
including, without limitation, any federal or state laws relating to liquor
(including 18 U.S.C. § 3617, et seq.) or narcotics (including 21 U.S.C. § 801,
et seq.) and/or any commercial crimes; all applicable federal, state and local
laws and regulations intended to protect the environment; and the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), if applicable.
None of Borrower, or any subsidiary or affiliate of Borrower or any Guarantor is
a Sanctioned Person or has any of its assets in a Sanctioned Country or does
business in or with, or derives any of its operating income from investments in
or transactions with, Sanctioned Persons or Sanctioned Countries in violation of
economic sanctions administered by OFAC. The proceeds from the Loan will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Country. "OFAC" means
the U.S. Department of the Treasury’s Office of Foreign Assets Control.
"Sanctioned Country" means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.shtml, or as
otherwise published from time to time. "Sanctioned Person" means (i) a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC. Organization and Authority. Each
corporation, partnership or limited liability company of Borrower and it
subsidiaries, as applicable, is duly created, validly existing and in good
standing under the laws of the state of its organization, and has all powers,
governmental licenses, authorizations, consents and approvals required to
operate its business as now conducted. Each corporation, partnership or limited
liability company of Borrower and its subsidiaries, as applicable, is duly
qualified, licensed and in good standing in each jurisdiction where
qualification or licensing is required by the nature of its business or the
character and location of its property, business or customers, except to the
extent that failure to qualify or be licensed, as the case may be, in the
aggregate, would have a material adverse effect on the business, financial
position, results of





3




--------------------------------------------------------------------------------

operations, properties or prospects of Borrower and Guarantors. No Litigation.
Except as set forth on Schedule 1 hereto, there are no pending or threatened
suits, claims or demands against Borrower and Guarantors that have not been
disclosed to Bank by Borrower in writing, and approved by Bank. Financial
Condition of Borrower. The financial statements which Borrower has submitted to
Bank to induce it to make the Loan are correct and complete, and fairly present
the financial condition of the Borrower and its subsidiaries on the dates
thereof and the results of its operations for the periods then ended. No
Default. Borrower and Guarantors are not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which each is a party, except for
defaults that would not normally be expected to have a material adverse effect
on Borrower’s financial condition or results of operations. To Borrower's
knowledge, no default has occurred under any Permitted Liens. ERISA. Each
employee pension benefit plan, as defined in ERISA, maintained by Borrower
meets, as of the date hereof, the minimum funding standards of ERISA and all
applicable regulations thereto and requirements thereof, and of the Internal
Revenue Code of 1986, as amended. No "Prohibited Transaction" or "Reportable
Event" (as both terms are defined by ERISA) has occurred with respect to any
such plan.

AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will, and will cause each Guarantor to: Access to Books and
Records. Allow Bank, or its agents, during normal business hours, access to the
books, records and such other documents of Borrower and the Guarantors as Bank
shall reasonably require, and allow Bank to inspect, audit and examine the same
and to make extracts therefrom and to make copies. Such access and inspection
after the occurrence and during the continuance of a Default (as defined in the
Note) at Borrower’s own reasonable cost and expense.  Business Continuity.
Conduct its business in substantially the same manner as such business is now
and has previously been conducted, or following disclosure to and approval by
Bank. Certificate of Full Compliance. Deliver to Bank, with the financial
statements required herein, a certification by Borrower's Chief Financial
Officer that Borrower and Guarantors are in full compliance with the Loan
Documents. Compliance with Other Agreements. Comply with all terms and
conditions contained in this Agreement, and any other Loan Documents, and swap
agreements, if applicable, as defined in the 11 U.S.C. § 101, as in effect from
time to time. Estoppel Certificate. Furnish, within 15 days after request by
Bank, a written statement duly acknowledged of the amount due under the Loan and
identifying each outstanding Letter of Credit, if any, and whether offsets or
defenses exist against the Obligations. Insurance. Maintain adequate insurance
coverage with respect to its properties and business against loss or damage of
the kinds and in the amounts customarily insured against by companies of
established reputation engaged in the same or similar businesses including,
without limitation, commercial general liability insurance, workers compensation
insurance, and business interruption insurance. Maintain Properties. Maintain,
preserve and keep its property in good repair, working order and condition,
making all replacements, additions and improvements thereto necessary for the
proper conduct of its business, unless prohibited by the Loan Documents. Notice
of Default and Other Notices. (a) Notice of Default. Furnish to Bank immediately
upon becoming aware of the existence of any condition or event which constitutes
a Default (as defined in the Loan Documents) or any event which, upon the giving
of notice or lapse of time or both, may become a Default, written notice
specifying the nature and period of existence thereof and the actions which
Borrower and the Guarantors are taking or propose to take with respect thereto.
(b) Other Notices. Promptly notify Bank in writing of (i) any material adverse
change in Borrower’s or any of the Guarantors’ financial condition or its
business; (ii)





4




--------------------------------------------------------------------------------

any default, except as disclosed in Schedule 1 annexed hereto, under any
material agreement, contract or other instrument to which it is a party or by
which any of its properties are bound, or any acceleration of the maturity of
any indebtedness owing by Borrower or any of the Guarantors; (iii) any material
adverse claim against or affecting Borrower or any of the Guarantors or any part
of their respective properties; (iv) the commencement of, and any material
determination in, any litigation with any third party or any proceeding before
any governmental agency or unit affecting Borrower or any of the Guarantors; (v)
at least 30 days prior thereto, any change in Borrower's or any of the
Guarantors’ names or address as shown above; and (vi) any change in Borrower's
or any of the Guarantors’ structure. Other Financial Information. Deliver
promptly such other information regarding the operation, business affairs, and
financial condition of Borrower which Bank may reasonably request. Payment of
Debts. Pay and discharge when due, and before subject to penalty or further
charge, and otherwise satisfy before maturity or delinquency, all obligations,
debts, taxes, and liabilities of whatever nature or amount, except those which
Borrower or the Guarantors in good faith dispute. Reports and Proxies. Deliver
to Bank, promptly, a copy of all financial statements, reports, notices, and
proxy statements, sent by Borrower to stockholders, and all regular or periodic
reports required to be filed by Borrower with any governmental agency or
authority. Additional Subsidiaries. Borrower and Guarantors shall not, without
the prior written consent of Bank, create, acquire or otherwise permit to exist
any subsidiary, foreign or domestic, not in existence on the date of this
Agreement. Field Exams, Appraisals and other Assessments of Collateral. Bank may
obtain, at Borrower’s expense, such appraisals and field exams and other
assessments of Collateral as Bank may reasonably request. Ownership of
Guarantors. Borrower shall, absent notice to and prior written approval by Bank,
own and shall maintain ownership of 100% of the capital stock, voting interests
and ownership interests in each of the Guarantors.

MANDATORY PREPAYMENT. In addition to payments required by the terms of the
Notes, Borrower shall pay to Bank (each a "Prepayment"): (a) from Equity Sale
Proceeds (defined below) (i) on or before December 24, 2009, $150,000.00; (ii)
on or before December 31, 2009, $375,000.00; (iii) on or before March 31, 2010,
$250,000.00; and (iv) on or before July 31, 2010, $250,000.00; and (b)(i) Net
Proceeds (defined below) upon the sale or liquidation, outside of the ordinary
course of business, of any Collateral, any Subsidiary or other asset and (ii)
25% of all Equity Sale Proceeds raised from and after July 31, 2010. "Equity
Sale Proceeds" shall mean the gross cash proceeds received by Borrower or any
Guarantor in connection with any sale or transfer of any capital stock of the
Borrower, any Guarantor or any Subsidiary. "Net Proceeds" shall mean the gross
cash proceeds and the proceeds of any installment sales received by Borrower or
any Guarantor in connection with any sale or liquidation, outside of the
ordinary course of business, of any Collateral, any Subsidiary or other asset
less the sum of all reasonable actual third party costs of sale approved by Bank
in connection therewith. Application of Prepayments. Prepayments shall be
applied, first, to outstanding principal under the Term Note, second, following
payment in full of the Term Note, to outstanding principal under the Revolving
Credit Note with a corresponding permanent reduction of the Over-Advance until
the Over-Advance amount is reduced to $0.00, and third, to outstanding principal
under the Revolving Credit Note with a corresponding permanent reduction Maximum
Availability.

NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not, and will not permit any Guarantor to: Change in
Fiscal Year. Change its fiscal year. Change of Control. Make or suffer a change
in the Borrower’s or any Guarantor’s board of directors, such





5




--------------------------------------------------------------------------------

that the members of the Borrower’s or the applicable Guarantor’s board of
directors as of the date of this Agreement fail to constitute a majority of the
members of the board; provided that any individual becoming a member of the
applicable board of directors who is nominated by the applicable board of
directors shall be treated as if he or she were a member of the board as of the
date of this Agreement. Encumbrances. Create, assume, or permit to exist any
mortgage, security deed, deed of trust, pledge, lien, charge or other
encumbrance on any of its assets, whether now owned or hereafter acquired, other
than: (i) security interests required by the Loan Documents; (ii) liens for
taxes contested in good faith; or (iii) liens accruing by law for employee
benefits. Guarantees. Guarantee or otherwise become responsible for obligations
of any other person or entity. Acquisitions. Purchase, own, invest in or
otherwise acquire, directly or indirectly, any capital stock, interests in any
partnership, limited liability company or joint venture, or otherwise obtain any
equity ownership of any other person or entity unless approved by Bank in its
sole discretion. Other Investments. Purchase any stock, securities, or evidence
of indebtedness of any other person or entity except: investments in direct
obligations of the United States Government and certificates of deposit of
United States commercial banks having a tier 1 capital ratio of not less than
6%, and, then in an amount not exceeding 10% of the issuing bank's unimpaired
capital and surplus; or (b) accounts receivable of Borrower or its subsidiaries
arising in the ordinary course of business in connection with the compromise or
collection thereof, unless approved by Bank in its sole discretion. Swap
Agreements. Borrower shall not enter into any swap agreement with Bank or
otherwise. Default on Other Contracts or Obligations. Default on any material
contract with or obligation when due to a third party, except as disclosed on
Schedule 1 annexed hereto, or default in the performance of any obligation to a
third party incurred for money borrowed. Judgment Entered. Other than as
permitted under the definition of "Permitted Liens," permit the entry of any
monetary judgment or the assessment against, the filing of any tax lien against,
or the issuance of any writ of garnishment or attachment against any property of
or debts due Borrower and its subsidiaries, in excess of $100,000 in the
aggregate. Prepayment of Other Debt. Retire any long-term debt entered into
prior to the date of this Agreement at a date in advance of its legal obligation
to do so; provided that Borrower and any Guarantor may make scheduled earn-out
and deferred payments in connection with acquisitions consummated prior to the
date of this Agreement.

ANNUAL FINANCIAL STATEMENTS. Borrower shall deliver to Bank, as soon as
available, but in any event within the period within which the Borrower is
required to deliver its annual report on Form 10-K under the Securities Exchange
Act of 1934 and the regulations promulgated by the U.S. Securities and Exchange
Commission thereunder for each fiscal year, audited financial statements
reflecting its operations during such fiscal year, including, without
limitation, its audited consolidated and unaudited consolidating balance sheets
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for the fiscal year then ended and prepared in accordance with
GAAP, all such consolidated financial statements being certified by Borrower’s
independent registered public accountants (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) and certified by Borrower’s Chief Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of Borrower in accordance with generally accepted accounting
principles consistently applied.

PERIODIC FINANCIAL STATEMENTS. As soon as available, but in any event within the
period within which the Borrower is required to deliver its quarterly report on
Form 10-Q under the Securities Exchange Act of 1934 and the regulations
promulgated by the U.S. Securities and





6




--------------------------------------------------------------------------------

Exchange Commission thereunder for each of the first three fiscal quarters of
Borrower, its consolidated and consolidating balance sheets of Borrower and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding date or period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by its Chief
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of Borrower in accordance with generally
accepted accounting principles consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes. In addition, Borrower shall
deliver, within 20 days after the end of each month or more frequently if
requested by Bank, (i) a monthly listing of Borrower’s and the Guarantors’
accounts receivables and a detailed aging report (on an aged-by-invoice basis),
all in form and substance reasonably satisfactory to Bank, and (ii) a monthly
listing of Borrower’s and the Guarantors’ accounts payable and a detailed aging
report (on an aged-by-invoice basis), all in form and substance reasonably
satisfactory to Bank.

COMPLIANCE CERTIFICATE; BORROWING BASE CERTIFICATE. Borrower agrees to deliver a
Compliance Certificate (each a "Compliance Certificate") to Bank: (a) as soon as
available but in any event within 20 days after the end of each month, a
Compliance Certificate demonstrating compliance (including calculations) by
Borrower and the Guarantors with each covenant contained in the Financial
Covenants paragraph, and (b) as soon as available but in any event within 20
days after each month end, the Borrowing Base Certificate in the form of
Exhibit A annexed hereto. Additional defined terms with respect to the Borrowing
Base Certificate are set forth in Exhibit B annexed hereto.

FINANCIAL COVENANTS. Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower, its
subsidiaries, affiliates and its holding or parent company, as applicable:
Funded Debt to EBITDA. Borrower shall maintain a Funded Debt to EBITDA Ratio (i)
as of December 31, 2009 of not more than 4.25 to 1.00; (ii) as of March 31, 2010
of not more than 3.25 to 1.00; (iii) as of June 30, 2010 of not more than 2.50
to 1.00; (iv) as of September 30, 2010 of not more than 2.00 to 1.00; and (v) as
of December 31, 2010 of not more than 1.50 to 1.00. This covenant shall be
calculated at Borrower's fiscal year end and quarterly, on a rolling four
quarter basis. "Funded Debt to EBITDA Ratio" shall mean the sum of all Funded
Debt divided by EBITDA. "Funded Debt" shall mean, as applied to any person or
entity, the sum of all indebtedness for borrowed money, (including, without
limitation, capital lease and synthetic lease obligations, subordinated debt
(including debt subordinated to the Bank), and unreimbursed drawings under
letters of credit), or any other monetary obligation evidenced by a note, bond,
debenture or other agreement or similar instrument of that person or entity.
"EBITDA" shall mean the sum of earnings before interest, taxes, depreciation and
amortization. Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed
Charge Coverage Ratio (i) as of December 31, 2009 of not less than 0.50 to 1.00;
(ii) as of March 31, 2010 of not less than 0.50 to 1.00; (iii) as of June 30,
2010 of not less than 0.75 to 1.00; (iv) as of September 30, 2010 of not less
than 1.50 to 1.00; and (v) as of December 31, 2010 of not less than 2.50 to
1.00. This covenant shall be calculated at Borrower's fiscal year end and
quarterly, on a rolling four quarter basis. "Fixed Charge Coverage Ratio" means
EBITDA minus all dividends, distributions, withdrawals, non-cash income and
capital expenditures made in that period divided by current maturities of long
term debt (but excluding principal balance of the Revolving Credit Note and
Prepayments), capital lease and synthetic lease obligations and





7




--------------------------------------------------------------------------------

subordinated debt (including debt subordinated to the Bank) plus interest
expense. Capital Expenditures. Borrower shall not, during any fiscal year,
expend on gross fixed assets (including gross leases to be capitalized under
generally accepted accounting principles and leasehold improvements) an amount
exceeding $500,000.00 in the aggregate. Limitation on Debt. Borrower and
Guarantors shall not, directly or indirectly, create, incur, assume or become
liable for any additional indebtedness, whether contingent or direct, other than
(i) indebtedness existing on the date of this Agreement and (ii) accounts
payable incurred in the ordinary course of business and payable on customary
terms and conditions. Dividends and Distributions. Borrower shall not declare or
pay cash dividends or make other similar distributions to its shareholders in
any amount. Stock Repurchases. Borrower shall not purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of capital stock of the
Borrower ("Equity Repurchases") in an amount unless approved by Bank in its sole
discretion.

RESTATEMENT FEE. In consideration of the agreements set forth herein, Borrower
shall pay to Bank a restatement fee in the amount of $100,000 which amendment
fee shall be fully earned on the date hereof (the "Restatement Fee") and shall
be payable as follows: (i) $25,000 on January 31, 2010; $25,000 on March 31,
2010; $25,000 on June 30, 2010; and $25,000 on September 30, 2010. The
Restatement Fee is in addition to all other fees, interest, costs and expenses
payable in connection with the Loan Documents and may be charged by Bank to any
account of Borrower maintained by Bank. The Restatement Fee shall be fully
earned by Bank notwithstanding any failure by Borrower to comply with any other
term of this Amendment.

CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective as of the
date when the following conditions have been met (the "Effective Date"):

(a)

Bank shall have received an original of this Amendment duly authorized, executed
and delivered by Borrower, the Guarantors and by Bank (whether such parties
shall have signed the same or different copies);

(b)

Bank shall have received the original of the Second Amended and Restated
Revolving Credit Promissory Note duly authorized, executed and delivered by
Borrower, dated December 24, 2009, and in the original principal amount of
$5,300,000.00;

(c)

Bank shall have received the original of the Second Amended and Restated Term
Promissory Note duly authorized, executed and delivered by Borrower, dated
December 24, 2009, and in the original principal amount of $4,142,806.14;

(d)

Bank shall have been reimbursed by Borrower for all reasonable fees and
third-party out-of-pocket charges and other expenses incurred in connection with
this Amendment, including, without limitation, the reasonable attorneys’ fees
and expenses of Bank's counsel, and field examination fees;

(e)

Bank shall have received payment, in immediately available funds, of outstanding
accrued interest and availability fees under the Existing Loan Agreement and
related documents;

(f)

Bank shall have received the original Joinder Agreement duly authorized,
executed and delivered by Exact Supplements LLC and Borrower, dated December 24,
2009;

(g)

Bank shall have received any other documents or instruments reasonably requested
by Bank in connection with the execution of this Amendment; and

(h)

Bank shall have received an officers’ certificate from a duly authorized officer
of Borrower and each Guarantor certifying, among other things, that attached are
true and correct copies of: (i) certificate of the existence of Borrower and
each Guarantor, issued by the Secretary of State of the jurisdiction of
organization, and each other jurisdiction where such Borrower or Guarantor is
required to qualify to transact business, (ii) the Bylaws/Operating Agreement of





8




--------------------------------------------------------------------------------

Borrower and Guarantor, (iii) resolutions adopted by the Board of
Directors/Members of Borrower and each Guarantor authorizing the execution,
delivery and performance of this Amendment, and the other documents and
certificates to be delivered in connection herewith; and (iv) the names,
incumbency and certified signatures of those persons authorized on behalf of
Borrower and each Guarantor to sign this Amendment and the other documents and
certificates to be delivered in connection herewith.

RELEASE.

(a)

In consideration of the agreements of Bank contained herein and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and Guarantors, each on behalf of itself and its
successors, assigns, and other legal representatives hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Bank,
and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Bank and all such other
Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, controversies, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Borrower, Guarantor or any of their respective successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever that arose or has arisen at any
time on or prior to the day and date of this Amendment, for or on account of, or
in relation to, or in any way in connection with any of the Loan Agreement, the
other Loan Documents or this Amendment or transactions thereunder or related
thereto.

(b)

Borrower and Guarantors each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
that may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c)

Borrower and Guarantors each agrees that no fact, event, circumstance, evidence
or transaction that could now be asserted or that may hereafter be discovered
that relate to conduct prior to the date of this Amendment shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above.

COVENANT NOT TO SUE. Borrower and Guarantors, each on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrower pursuant to the immediately preceding Section. If
Borrower or any Guarantor, or any of their respective successors, assigns or
other legal representatives, violates the foregoing covenant, Borrower and
Guarantors, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.





9




--------------------------------------------------------------------------------

COSTS AND EXPENSES. Borrower absolutely and unconditionally agrees to pay to
Bank in full within ten (10) days of request for payment expenses which shall at
any time be incurred or sustained by Bank as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Amendment and any agreements prepared, negotiated, executed or delivered in
connection with the transactions contemplated hereby, and in connection with any
amendment or enforcement of this Amendment.

COUNTERPARTS. This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

AMENDMENT AND RESTATEMENT; NO NOVATION. This Agreement constitutes an amendment
and restatement of the Existing Loan Agreement effective from and after the
Effective Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to Bank
under the Existing Loan Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement. On the Effective Date,
the credit facilities described in the Existing Loan Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of Borrower outstanding as
of such date under the Existing Loan Agreement shall be deemed to be loans and
obligations outstanding under the corresponding facilities described herein.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




[CORPORATE SEAL]

INUVO, INC. (formerly known as KOWABUNGA! INC.), a Nevada corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

EXACT SUPPLEMENTS, LLC, a Florida limited liability company

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

CHECKUP MARKETING, INC., a North Carolina

corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer





10




--------------------------------------------------------------------------------





[CORPORATE SEAL]

RIGHTSTUFF INC., a North Carolina corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

MARKETSMART ADVERTISING, INC., a North Carolina corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

KOWABUNGA MARKETING, INC., a Michigan corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

PRIMARYADS, INC., a New Jersey corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

REAL ESTATE SCHOOL ONLINE INC., a Florida corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

VINTACOM FLORIDA, INC., a Florida corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

MOREX MARKETING GROUP, LLC, a New York limited liability company

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer





11




--------------------------------------------------------------------------------





[CORPORATE SEAL]

ILEAD MEDIA LLC, a Delaware limited liability company

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




[CORPORATE SEAL]

VALIDCLICK, INC., a Missouri corporation

 

 

 

 

By:  

/s/ Gail L. Babitt

 

Name:  Title:

Gail L. Babitt

Chief Financial Officer




 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:  

/s/ Nancy S. Jones

 

Name:  Title:

Nancy S. Jones

Senior Vice President








12


